         Case 2:12-cv-00859-LMA Document 1204 Filed 10/15/18 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


LASHAWN JONES, ET AL.                                                CIVIL ACTION

VERSUS                                                                    No. 12-859

MARLIN GUSMAN, ET AL.                                                     SECTION I


                                      ORDER

         Considering the Court’s order denying Independent Jail Compliance Director

Darnley R. Hodge, Sr.’s motion to clarify the Court’s stipulated order,

         IT IS ORDERED that William D. Short’s motion1 to intervene is

DISMISSED AS MOOT.

         New Orleans, Louisiana, October 15, 2018.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




1   R. Doc. No. 1185.
